Citation Nr: 1727772	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case is now under the jurisdiction of the VA RO in St. Petersburg, Florida.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in August 2016.


FINDING OF FACT

The probative evidence of record indicates that the Veteran has been diagnosed with PTSD that has been linked, by a VA psychiatrist, to in-service fear of hostile military or terrorist activity and to another verified in-service stressor involving another servicemember being burned and dying from the burns.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) and (f)(3) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he has PTSD with current symptoms that include sleep disturbances.  He asserts that the PTSD is related to two in-service stressors.  First, he reports that another servicemember, E. B., was badly burned while on cleaning duty and later died of his burn wounds.  The Veteran did not see E. B. being burned, but did see E. B. on the ground after the incident, covered in gauze and wet sheets with only his eyes and nose exposed.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in April 2010.  Second, he reports that, while deployed to Vietnam, the perimeter of his station was not guarded well, and that the enemy was able to enter his company's area at least two or three times per week, which he found "very unnerving".  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in April 2010.

The record contains conflicting medical statements as to whether the Veteran has a current diagnosis of PTSD.  A January 2014 VA treatment note from a VA psychologist indicates that the Veteran meets the DSM-IV diagnostic criteria, includes an explanation as to how those criteria are met, and states "PTSD Diagnosis is Suggested."  In addition, a May 2016 treatment note from a VA psychiatrist notes the Veteran's reported in-service stressors, details how the Veteran meets the DSM-IV diagnostic criteria for PTSD, and includes a diagnosis of "PTSD - in partial remission".

On the other hand, a December 2010 VA examiner stated, "It is the impression of the examiner that the patient's symptoms are not very convincing to the examiner."  The examiner further stated, "It is the impression of the examiner that the patient has less than a 50/50 probability of having posttraumatic stress disorder symptoms because the patient had heard the news about the death of his friend; plus, the patient has some symptoms of posttraumatic stress disorder like dreaming about the death of his friend.  However, the psychosocial stressor is not really severe, so it is very hard; but because of the symptoms and because of the situation it looks like the patient has a less than 50/50 probability that he can have posttraumatic stress disorder, although he has not been treated for posttraumatic stress disorder in the Columbus Mental Health Clinic."  In addition, a February 2017 VA examiner found that the Veteran meets the A and B criteria for a PTSD diagnosis under the DSM-5, but does not meet the C, D, E, F, G, or H criteria.  Therefore, the examiner concluded that the Veteran does not currently meet the diagnostic criteria for PTSD, and that the record does not support a finding that those criteria were met at any time during the appeal period.

The Board concludes that the most probative evidence of record supports a finding that the Veteran has a current diagnosis of PTSD under the criteria set forth in the DSM-IV.  In reaching this conclusion, the Board affords the most probative weight to the May 2016 treatment note from the VA psychiatrist.  The note reflects in-person examination of the Veteran and provides a detailed explanation as to how the Veteran met each of the diagnostic criteria for PTSD under the DSM-IV, to include consideration of both of the Veteran's reported in-service stressors.

The Board affords relatively less probative weight to the opinions from the VA examiners.  The December 2010 VA examiner's opinion is premised on the Veteran having only heard news about the death of a friend, whereas the evidence shows that the Veteran has reported actually witnessing his fellow servicemember covered in gauze and wet sheets after the incident.  The December 2010 VA examination report also does not reflect consideration of the Veteran's reported in-service stressor of having the enemy entering his company's area at least two or three times per week.  As for the February 2017 VA examiner's opinion, the findings in the February 2017 VA examination report are inconsistent with those in the May 2016 VA treatment note, and the examiner did not provide an explanation as to why the May 2016 findings should be disregarded.  Specifically, the February 2017 VA examiner determined that the Veteran did not meet the PTSD diagnostic criteria pertaining to avoidance, alteration in mood and cognition, and alterations in arousal and reactivity.  However, the May 2016 treatment note reflects that such symptoms were present to a degree sufficient to meet the criteria for a diagnosis of PTSD under the DSM-IV.  As such, the February 2017 VA examiner's statements are inconsistent with the record and are given relatively less probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

Having found that the most probative evidence of record shows that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV, the Board will now consider whether the other criteria for entitlement to service connection for PTSD have been met.  The Board concludes that the May 2016 VA treatment note provides a medical link between the Veteran's current symptoms and the reported in-service stressors.  Specifically, the treatment note reflects that the diagnosis of PTSD was based on the Veteran's reported in-service stressors of seeing E. B.'s burned body and of having the enemy "crawlin' around every night . . . tryin' to blow up helicopters."

As to credible supporting evidence that the claimed in-service stressors occurred, VA has conceded that the stressor of seeing E. B.'s burned body did occur.  Specifically, a January 2017 memorandum indicates that the RO communication with the National Personnel Records Center and Joint Services Records Research Center, which were unable to document E. B. injury and death in particular.  However, research revealed that at least six soldiers assigned to the Veteran's company were killed in Vietnam from July 1964 to December 1966.  Such information was deemed to confirm and verify the Veteran's assertions and was "more than sufficient for corroboration of Veteran's PTSD stressor".

In addition, the Veteran's stressor of having the enemy enter his company's camp while in Vietnam involved a threat to the physical integrity of the Veteran or others and caused the Veteran to feel "very unnerved".  The Board interprets the Veteran's assertion of having felt "very unnerved" as an indication that the event put him into a state of fear, helplessness, or horror.  As such, the Board finds that the stressor meets the definition for "fear of hostile military or terrorist activity" set forth in 38 C.F.R. § 3.304(f)(3).  The Board further finds that the stressor is consistent with the places, types, and circumstances of the Veteran's service, as the record shows that he served in the Republic of Vietnam from August 1965 to August 1966.  See VA Form 3101 Print, Request for Information, dated in April 2007.  In addition, the May 2016 VA treatment provider, a VA psychiatrist, indicated that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are at least partially related to the stressor.  As such, the Board finds that the Veteran's lay testimony alone may establish the occurrence of that stressor.  See 38 C.F.R. § 3.304(f)(3).

In summary, the Board finds that the most probative evidence of record indicates that the Veteran has PTSD, and that the PTSD is linked to in-service stressors that have either been corroborated by VA or may be established by the Veteran's lay testimony alone.  As such, the criteria for entitlement to service connection for PTSD have been met, and the claim must be granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


